03/27/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0400



                                   No. DA 19-0400

STATE OF MONTANA,

                     Plaintiff and Appellee,

               v.

KRISTIN VINECKE,

                     Defendant and Appellant.

                             GRANT OF EXTENSION

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including May 16, 2020, within which to prepare, serve, and file its response

brief.




RC                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           March 27 2020